     Case 1:19-cv-01608-JMF Document 111 Filed 06/06/19 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


 THE CITY OF PHILADELPHIA, MAYOR                Case No. 19-cv-1608(JMF)
 AND CITY COUNCIL OF BALTIMORE,

               Plaintiffs,

        vs.

 BANK OF AMERICA CORP., et al.,

               Defendants.


    STIPULATION AND (PROPOSED) ORDER REGARDING VOLUNTARY
         DISMISSAL OF DEFENDANT JPMORGAN CHASE & CO.

       WHEREAS, on May 31, 2019, Plaintiffs The City of Philadelphia and the Mayor

and City Council of Baltimore filed a consolidated complaint in the above-captioned

action (the “Consolidated Complaint”);

       WHEREAS, the Consolidated Complaint names JPMorgan Chase & Co.,

JPMorgan Chase Bank, N.A., and J.P. Morgan Securities LLC as defendants;

       WHEREAS, undersigned counsel for Defendants JPMorgan Chase & Co.,

JPMorgan Chase Bank, N.A., and J.P. Morgan Securities LLC have represented that

Defendant JPMorgan Chase & Co. is a holding company and did not, at any point during

the timeframe alleged in the Consolidated Complaint, engage in the business of

remarketing variable rate demand obligations (“VRDOs”), providing letters of credit in

connection with VRDOs, or managing money market funds (“MMFs”) investing in

VRDOs.
     Case 1:19-cv-01608-JMF Document 111 Filed 06/06/19 Page 2 of 5




       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED:

       1.      Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiffs hereby

voluntarily dismiss all claims against Defendant JPMorgan Chase & Co. without

prejudice to their inclusion in this case at a later time should evidence arise in discovery

or otherwise that reveals information contrary to the above-referenced representations of

counsel, and the Parties agree that any statute of limitations, statute of repose, or other

time-related defense or claim shall be tolled as to Defendant JPMorgan Chase & Co. as if

the claims were filed on February 20, 2019.

DATED:         New York, New York
               June 6, 2019

 QUINN EMANUEL URQUHART &                            WOLLMUTH MAHER &
  SULLIVAN, LLP                                      DEUTSCH LLP

 By:                                                 By:
 Daniel L. Brockett                                  David H. Wollmuth
 Steig D. Olson                                      William A. Maher
 Sami H. Rashid                                      Ronald J. Aranoff
 Thomas Lepri                                        Brant Duncan Kuehn
 51 Madison Avenue, 22nd Floor                       500 Fifth Avenue
 New York, New York 10010                            New York, New York 10100
 Telephone: (212) 849-7000                           Telephone: (212) 382-3300
 Fax: (212) 849-7100                                 dwollmuth@wmd-law.com
 danbrockett@quinnemanuel.com                        wmaher@wmd-law.com
 steigolson@quinnemanuel.com                         bkuehn@wmd-law.com
 samirashid@quinnemanuel.com
 thomaslepri@quinnemanuel.com                        Interim Co-Lead Class Counsel

 Jeremy D. Andersen (pro hac vice)
 865 South Figueroa Street, 10th Floor
 Los Angeles, California 90017
 Telephone: (213) 443-3000
 Fax: (213) 443-3100
 jeremyandersen@quinnemanuel.com

 Interim Co-Lead Class Counsel



                                              2
     Case 1:19-cv-01608-JMF Document 111 Filed 06/06/19 Page 3 of 5




 SUSMAN GODFREY LLP

 By:
 William Christopher Carmody
 Arun Subramanian
 Seth Ard
 1301 Avenue of the Americas, 32nd Fl.
 New York, New York 10019
 Telephone: (212) 336-8330
 Fax: (212) 336-8340
 bcarmody@susmangodfrey.com
 asubramanian@susmangodfrey.com
 sard@susmangodfrey.com

 Katherine M. Peaslee (pro hac vice)
 1201 Third Avenue Suite 3800
 Seattle, Washington 98101
 Telephone: (206) 516-3880
 Fax: (206) 516-3883
 kpeaslee@susmangodfrey.com

 Interim Co-Lead Class Counsel


COVINGTON & BURLING LLP

By: ___________________________

Andrew A. Ruffino
The New York Times Building
620 Eighth Avenue
New York, New York 10018
Telephone: (212) 841-1000
aruffino@cov.com

Robert D. Wick
850 Tenth Street, N.W.
Washington, D.C. 20001
Telephone: (202) 662-6000
rwick@cov.com

Attorneys for Defendants JPMorgan
Chase & Co., JPMorgan Chase Bank,
N.A., and J.P. Morgan Securities LLC



                                         3
      Case 1:19-cv-01608-JMF Document 111 Filed 06/06/19 Page 4 of 5




 SUSMAN GODFREY LLP

 By:
 William Christopher Carmody
 Arun Subramanian
 Seth Ard
 1301 Avenue of the Americas, 32nd Fl.
 New York, New York 10019
 Telephone: (212) 336-8330
 Fax: (212) 336-8340
 bcarmody@susmangodfrey.com
 asubramanian@susmangodfrey.com
 sard@susmangodfrey.com

 Katherine M. Peaslee (pro hac vice)
 1201 Third Avenue Suite 3800
 Seattle, Washington 98101
 Telephone: (206) 516-3880
 Fax: (206) 516-3883
 kpeaslee@susmangodfrey.com

 Interim Co-Lead Class Counsel

COVINGTON & BURLING LLP



By:

Andrew A. Ruffino
The New York Times Building
620 Eighth Avenue
New York, New York 10018
Telephone: (212) 841-1000
aruffino@cov.com

Robert D. Wick
850 Tenth Street, N.W.
Washington, D.C. 20001
Telephone: (202) 662-6000
rwick@cov.com

Attorneys for Defendants JPMorgan
Chase & Co., JPMorgan Chase Bank,
N.A., and J.P. Morgan Securities LLC


                                         3
    Case 1:19-cv-01608-JMF Document 111 Filed 06/06/19 Page 5 of 5




IT IS SO ORDERED.

DATED:
                                            JESSE M. FURMAN
                                          United States District Judge




                                  4
